Case 8:19-cv-00610-JLS-ADS Document 78-1 Filed 01/21/20 Page 1 of 2 Page ID #:952




                         EXHIBIT A
    Case 8:19-cv-00610-JLS-ADS Document 78-1 Filed 01/21/20 Page 2 of 2 Page ID #:953




From: Simon S. Grille [mailto:sgrille@girardsharp.com]
Sent: Thursday, October 24, 2019 11:45 AM
To: Maddigan, Michael M.; Iliadis, Vassi; Wilkinson, Phoebe A.; Yamusah, Mallik N.
Cc: Daniel Girard; Adam Polk; Shanon Carson; Amey Park
Subject: LG Refrigerator Cases

Counsel,

I don’t believe we received your comments to the Bentley CMC statement on Tuesday, as we had discussed. Please send
LG’s comments today.

Concerning the document production in Sosenko, please confirm you will be producing the following categories of
documents by November 8, consistent with the Court’s order.
    Sales data for models known to LG to have experienced the compressor defect (Requests 3 and 4)
    Minimum advertised pricing information (Request 6)
    Failure rate data (Requests 2 and 5)
    Root cause and failure analysis (Request 2)
    Pre- and post- market testing of the compressor and sealed system (Request 8)
    Technical specifications for the materials and components of the sealed system, including engineering drawings
       (Request 7)
    Data reflecting repair costs paid by consumers, including parts and labor (Request 11)
    Warranties for the LG Refrigerators as well as any changes in warranty policy, out of warranty procedures, and
       goodwill policies (Requests 9-10)
    Consumer complaint data (Request 5)
    Marketing materials (Request 12)

Please also confirm that these categories of documents will be produced for all models at issue in the complaint, as
opposed to limiting the production to the named Plaintiffs’ refrigerator models. We have discussed these categories on
several occasions, but we are available to discuss further if needed.

Finally, by close of business tomorrow, please provide dates of a availability in late November for the 30b6 deposition.

Thanks,

Simon S. Grille
GIRARD | SHARP
601 California Street, Suite 1400
San Francisco, CA 94108
415.981.4800 (main)
415.544.6434 (direct)
sgrille@girardsharp.com
www.girardsharp.com




                                                            2
